Citation Nr: 1242714	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956 and from January 1966 to May 1982.  He died in May 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

The Board previously remanded the appeal in November 2011.  


FINDINGS OF FACT

1.  The Veteran died in December 2005, with the death certificate listing the immediate cause of death as pancreatic cancer.  

2.  At the time of the Veteran's death service connection was in effect for coronary artery disease (CAD), rated 30 percent disabling, effective January 4, 2001.  

3.  Resolving all reasonable doubt in the appellant's favor, the most probative medical evidence of record indicates that CAD substantially contributed to the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.  

The appellant seeks service for the cause of the Veteran's death.  As conveyed in numerous statements, the appellant maintains that service-connected disability(ies), specifically CAD, caused the Veteran's death.  

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the time of death service connection was in effect for prostate cancer, rated 100 percent disabling, since July 22, 2002; posttraumatic stress disorder, rated 50 percent disabling, since July 16, 2001; CAD, rated 30 percent disabling, since January 4, 2001; bilateral hearing loss, rated 20 percent disabling, since September 16, 1982; right ankle gouty arthritis, rated 20 percent disabling, since November 7, 2000; otitis media with mastoditis, mastoidectomy, rated 10 percent disabling, since September 16, 1982; hypertension, rated 10 percent disabling, since September 16, 1982; tinea versicolor, rated 10 percent disabling, since September 16, 1982; right shoulder gouty arthritis, rated 10 percent disabling, since November 7, 2000; right knee gouty arthritis, rated 10 percent disabling, since November 7, 2000; right wrist gouty arthritis, rated 10 percent disabling, since November 7, 2000; tinnitus, rated 10 percent disabling, since November 7, 2000; history of hemorrhoids, rated as noncompensable, since September 16, 1982; and erectile dysfunction, rated as noncompensable, since August 26, 2005.  

The Veteran's death certificate only lists pancreatic cancer as the immediate cause of death.  However, citing the Veteran's diagnoses of CAD and hypertension, the HIPPA Patient Rights and Access Committee issued a November 2010 statement that "[t]here were several contributing factors that led to [the Veteran's] death besides the cancer."  

In a December 2011 statement, the Veteran's private treating physician P. Schwarzenberger, M.D., unequivocally opines that CAD, cerebrovascular disease and peripheral vascular disease substantially contributed to the Veteran's death, citing his familiarity with the Veteran's conditions, a review of relevant medical evidence and relevant medical expertise.  

In connection with the Board's remand instructions, an April 2012 DBQ medical opinion details the relevant medical evidence of record and the examiner attributes the Veteran's death solely to pancreatic cancer, metastic.  Then, the examiner opines that the condition is not of service origin because there was no evidence of pancreatic cancer in service or for many years after service and medical science does not support any relationship between any of the Veteran's service connected disabilities and pancreatic cancer.  Finally, the examiner states an inability to identify all conditions that contributed to the cause of the Veteran's death without resorting to speculation.  

In any service connection claim, competent medical evidence and opinion are highly probative in establishing the claim.  While the April 2012 DBQ medical opinion adequately addresses whether pancreatic cancer was related to military service or any service-connected disability, the examiner provides a bare conclusory statement that the contributory causes of the Veteran's states cannot be provided without resorting to speculation and does not provide medical reasoning or analysis to support the proposition, rending this aspect of the opinion of significantly limited probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Conversely, the December 2011 statement of Dr. Schwarzenberger provides a highly probative medical opinion with a clear and cogent analysis that CAD was among the conditions that substantially contributed to the Veteran's death.  See Nieves-Rodriguez.  What is more, although the courts have rejected the treating physician rule, the probative value of the December 2011 statement of Dr. Schwarzenberger is further enhanced when considered with the physician's knowledge and experience treating the Veteran's conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Additionally, the opinion is generally consistent with the other medical evidence of record, including the November 2010 statement of the HIPPA Patient Rights and Access Committee.

In sum, the Veteran died in December 2005 and pancreatic cancer is listed on the death certificate as the immediate cause of his death.  However, prior to his death, service connection was in effect for CAD and, although not listed on the death certificate, the most probative medical evidence of record indicates CAD that substantially contributed to the Veteran's death.  As such, resolving all reasonable doubt in favor of the appellant, the Board finds the criteria to establish service connection for the cause of the Veteran's death have been met and the claim is granted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


